Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 173-203 and 222-246 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Abate et al. and Hindson I 
Claims 173-188, 193-203, 222-243, 245 and 246 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (WO2016126871; published 11 August 2016) in view of Hindson et al. (US20150376609), i.e. Hindson I.
 Regarding claims 173 and 180:
Abate et al. teach droplet-based methods for barcoding the nucleic acid content of cells comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing.
 Furthermore, Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, using a template switching mechanism that comprises using reverse transcriptases having terminal transferase  activity (e.g. para 0033, pg. 5; para 00396, pg. 154-155; Fig. 28).
Abate et al. teach that incorporation of individual barcoded oligonucleotides in target nucleic acids results in each target molecule within the same droplet comprising the same nucleic acid barcode but a different UMI sequence (e.g. a UMI is used to distinguish between 
Furthermore, Abate et al. teach their method comprises multiple techniques for attaching barcodes to target nucleic acids including using primers that complement the target sequence (e.g. para 00122-00134, pg. 28-31; using target specific primers as in para 00126, para 00129-00131, pg. 29-30).
Furthermore, Abate et al. teach their method includes attaching adaptors to target nucleic acids within droplets after adding a molecular barcode and prior to incorporating a droplet-specific barcode and sequencing (e.g. para 0026, pg. 3; para 00124, pg. 28-29; para 00197, pg. 48; para 00204-00205, pg. 50-51).
Furthermore, Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets followed by reverse transcription of mRNA content to cDNA and barcoding (e.g. para 0146-0147, pg. 35; para 0241, pg. 61;para 0486-0487,  Example 11,pg. 173; Fig. 28). Abate et al. teach that their method allows analysis of full length individual transcripts molecules (e.g. para 0148, pg. 35).
Abate et al. also teach their methods are used for sequencing analysis of antibody or T cell repertoires (e.g. para 0031, para 0033, pg. 5; para 0146-0148, pg. 35; Fig. 26, 28). 
Furthermore, Abate et al. teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with B or T cell receptor genes (e.g. para 00150,pg. 36).

Furthermore, Abate et al. teach merging multiple droplets, rather than pairs of droplets, is known in the art (e.g. para 00139-00140, pg. 33).
	Like Abate et al., Hindson I teach methods of nucleic acid analysis comprising co-partitioning populations of cells with reagents which facilitate barcoding in discrete volumes.
 Specifically, Hindson I teach droplet-based methods of mRNA analysis of single cells comprising providing unique identifiers for individual molecules as well as a common barcode sequence that identifies the cDNA population within an individual partition (e.g. segment 916 and  segment 912 as in para 0116-0117, pg. 15; Fig. 9A). 
Furthermore, Hindson I teach cell-containing droplets are partitioned with additional reagents, such as lysis reagents, amplification reagents and barcoded sequences such that barcoded sequences are made available to cells immediately after lysis within the same partition, wherein copartitioning of reagents with single cells includes coalescence of multiple droplets (e.g. para 0070-0072, pg. 7-8; unique identifiers as in para 0076, pg. 8; other mechanisms of co-partitioning oligonucleotides may also be employed, including, e.g., coalescence of two or more droplets, where one droplet contains oligonucleotides, or microdispensing of oligonucleotides into partitions, e.g., droplets within microfluidic systems as in para 0078,pg. 8-9).

 	Furthermore, Hindson I teach their methods comprise encapsulation of single cells, cell lysis within the droplet and contacting the unique identifiers which are incorporated into target nucleic acid by amplification and subsequently characterized by sequencing (e.g. Abstract; para 0005-0009,pg. 1; para 0011,pg. 1-2; the methods described herein compartmentalize the analysis of individual cells or small populations of cells, including e.g., nucleic acids from individual cells or small groups of cells, and then allow that analysis to be attributed back to the individual cell or small group of cells from which the nucleic acids were derived as in para 0050, pg. 4-5; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents, dNTPs and oligonucleotides as in para 0072, pg. 7-8; unique identifiers as in para 0076, pg. 8; para 0078-0079, pg. 8-9; para 0114-0120,pg. 14-16; Fig. 9A-9D).
 	Additionally, Hindson I teach an embodiment wherein barcoded oligonucleotides are releasably attached to degradable beads (e.g. cells are lysed within droplet as barcoded oligonucleotide is released from bead as in para 0114, pg. 14; In operation 950, the cell is lysed while the barcoded oligonucleotides 902 are released from the bead (e.g., via the action of the reducing agent) and the poly-T segment 914 of the released barcode oligonucleotide then hybridizes to the poly-A tail of mRNA 920 that is released from the cell as in para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D) wherein release results from degradation of the bead (e.g. para 0008,pg. 1; claim 10).
 	Furthermore, Hindson I teach embodiments of mRNA analysis comprising capturing mRNA content from a single cell within a partition using regents for reverse transcription and 
 	Hindson I also teach an embodiment wherein mRNA content from single cells are contacted with reagents for reverse transcription and barcoded oligonucleotides comprising poly T sequences, i.e. segment 914; unique identifiers for individual molecules, i.e. segment 916; as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912. 
Hindson I further teach the terminal transferase activity of the reverse transcriptase facilitates the addition of cytosine residues to the cDNA transcript, allowing for a template switching mechanism. Subsequently, the single stranded cDNA transcript is amplified, i.e. operation 956, and a single stranded amplicon is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A).
 	In other embodiments, Hindson I teach methods comprising providing a template switch oligonucleotide that is copartitioned with individual single cells to facilitate a template switching mechanism, i.e. operation 953 of Fig. 9B, as well as components that facilitate isolation of cDNA of interest followed by amplification and generation of single-stranded amplicons that are ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930, that facilitate downstream sequencing, i.e. operations 955 and 959 (e.g. para 0119-0120,pg. 16; Fig. 9B-9D).
 	In another embodiment, Hindson I teach cDNA generation within individual droplets using barcoded oligonucleotides comprising a droplet- associated barcoded sequence, i.e. 
 	Furthermore, Hindson I teach their methods are useful for transcriptome analysis (e.g. para 0130, pg. 19).
	Like Abate et al., Hindson I teach droplet-based methods of mRNA analysis of single cells comprising providing unique identifiers for individual molecules as well as a common barcode sequence that identifies the cDNA population within an individual partition (e.g. segment 916 and  segment 912 as in para 0116-0117, pg. 15; Fig. 9A). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. comprising providing cDNA transcripts comprising a unique molecular barcode and a partition-based barcode and subsequently sequencing these dual barcoded transcripts to include additional claim elements such as a random hexamer priming sequence in the barcoded oligonucleotide comprising the molecular barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C) as taught by Hindson I because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.

	Therefore, as Abate et al. teach incorporation of a molecular barcode, i.e. UMI, and adaptors prior to incorporation of a droplet-specific barcode(e.g. para 0026, pg. 3; para 00124, pg. 28-29; para 00197, pg. 48; para 00204-00205, pg. 50-51; dual barcoding for transcriptome analysis as in para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487,  Example 3, pg. 154-157; Example 11,pg. 173; incorporation of UMI results in generating full length amplicons of target polynucleotides comprising molecular barcodes as in Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious the limitations: A method of producing a polynucleotide library, the method comprising: (a) lysing a cell within each of a plurality of vessels(i.e. droplets), wherein each of said vessels comprises a cell from a population of cells and further comprises a plurality of molecular barcoded oligonucleotides, one or a pool of vessel barcoded oligonucleotides, and a first adaptor or a pool of first adaptors; (b) producing, in each vessel, a plurality of complementary polynucleotides, said producing claim 173.
Furthermore, as Hindson I teach generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C) and additional sequences in their barcoded oligonucleotides as well as the sequences ligated to single stranded amplicons comprise sequencing priming sites, such as lllumina-compatible P5 and P7 sequences (e.g. para 0114; para 0116-0120, pg. 14-16), the combined teachings of Abate et al. and Hindson I render obvious the limitations: (e) producing a single-stranded amplicon of the plurality of dual-barcoded polynucleotides, thereby generating dual-barcoded single-stranded polynucleotides; and (f) adding a second adaptor to each of the single-stranded amplicons, wherein the first adaptor and second adaptor are present at or near opposite ends of each of the dual-barcoded single-stranded polynucleotides; wherein the first adaptor and/or second adaptor comprise at least one universal priming site as recited in claim 173.

(a) lysing a cell within each of a plurality of vessels, wherein each of said vessels comprises a cell from a population of cells, a plurality of molecular barcoded oligonucleotides, one or a pool of vessel barcoded oligonucleotides, and a first adaptor or a pool of first adaptors;
(b) producing, in each vessel, a plurality of complementary polynucleotides, said producing said plurality of complementary polynucleotides comprising:
(i)    producing one or more target polynucleotide(s) that is complementary to one or more target polynucleotide transcript(s) present in the cell using one or more target-specific primers; and (ii)    producing a collection of polynucleotides, each of which is individually complementary to a polynucleotide transcript in the cell; (c)    attaching to each complementary polynucleotide one of the plurality of molecular barcoded oligonucleotides, thereby generating a plurality of barcoded polynucleotides each comprising a unique molecular barcode; (d)    attaching one of the one or a pool of vessel barcoded oligonucleotides, or an amplified product thereof, and the first adaptor or one of the pool of first adaptors or an amplified product thereof, to each of the plurality of the molecular barcoded polynucleotides, thereby generating a plurality of dual-barcoded polynucleotides, wherein each of the dual-barcoded polynucleotides comprises a molecular barcode and a vessel barcode, and each of the dual-barcoded polynucleotides in the same vessel comprises the same vessel barcode; (e)    producing a single-stranded amplicon of each of the plurality of dual-barcoded polynucleotides thereby generating dual barcoded single stranded polynucleotides; and (f)    adding a second adaptor to each of the single-stranded amplicons, thereby adding the second adaptor to a dual-barcoded single-stranded claim 180.
Furthermore, as Abate et al. teach that their method allows analysis of full length individual transcripts molecules (e.g. para 0148, pg. 35), the combined teachings of Abate et al. and Hindson I render obvious claim 174.
Furthermore, as Abate et al. teach that their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487,  Example 3, pg. 154-157; Example 11,pg. 173; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claims 175 and 176.
Furthermore, as Hindson I teach barcoded oligonucleotides comprising random hexamers, the combined teachings of Abate et al. and Hindson I render obvious the limitations: method of claim 173, wherein the collection of polynucleotides in (ii) is produced using random oligomer primers as recited in claim 177.
Furthermore, as Abate et al. teach incorporation of a molecular barcode, i.e. UMI,  and adaptors prior to incorporation of a droplet-specific barcode, the combined teachings of Abate et al. and Hindson I render obvious the limitations: method of claim 173, wherein:  the molecular barcode of each of the molecular barcoded polynucleotides is distinct from the molecular barcodes comprised by other molecular barcoded polynucleotides within the plurality ; and each of the dual-barcoded polynucleotides comprises a molecular barcode and a vessel barcode; and each of the dual- barcoded polynucleotides in the same vessel comprise the same vessel barcode as recited in claim 178.
claim 179.
Furthermore, as Abate et al. teach a droplet-specific barcode (e.g. para 0033, pg. 5; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claim 181.
Regarding claim 182:
Abate teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid. Furthermore, Abate et al. teach their method comprises generating droplet populations comprising amplicons and target polynucleotides (e.g. para 0196-0199, pg. 48-49; The other sequences in this set would be those of the fragments of the molecules that happened to be co-encapsulated with the target sequence as in para 0199, pg. 49).
 Furthermore, Hindson I teach amplifying the multi-barcoded cDNA population prior to sequencing  and generating single-stranded cDNA amplicons comprising unique molecule identifiers  as well as partition specific barcodes which are ligated with a second adaptor comprising sequences that facilitate sequencing (i.e. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C). 

Therefore, the combined teachings of Abate et al. and Hindson I render obvious the limitations: a method of producing a polynucleotide library, the method comprising adding a second adaptor to each of a plurality of single-stranded barcoded polynucleotides at or near a terminal end that is opposite a first adaptor attached to each of the single-stranded barcoded polynucleotides, wherein the first adaptor comprises a vessel barcode and the plurality of single-stranded barcoded polynucleotides comprise: 
(i)    one or more target single-stranded polynucleotide(s) comprising an amplicon of one or more target polynucleotide transcripts(s) or a complement[[(s)]] thereof[[,]] present in a cell of a population of cells; and

wherein each of the polynucleotides from (i) and (ii) that are from the same cell of the population of cells are contained in the same vessel ( i.e. droplet) and comprise the same vessel barcode sequence as required by claim 182.
	Furthermore, as Abate et al. teach incorporation of UMI sequences and droplet specific barcodes to facilitate transcriptome analysis (e.g. para 0033, pg. 5; para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12 and 28; Abate) and Hindson I teach cDNA generation comprising incorporating unique identifiers for individual molecules, i.e. segment 916, as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912 that results in single-stranded cDNA amplicons comprising sequences that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A), the combined teachings of Abate et al. and Hindson I render obvious claims 183 and 184.
Furthermore, as Abate et al. teach that their method allows analysis of full length individual transcript molecules (e.g. para 0148, pg. 35), the combined teachings of Abate et al. and Hindson I render obvious claim 185.
Furthermore, as both Abate et al. and Hindson I teach cDNA analysis, the combined teachings of Abate et al. and Hindson I render obvious claims 186 and 187.
Furthermore, as Hindson I teach additional sequences in their barcoded oligonucleotides as well as the sequences ligated to single stranded amplicons comprise sequencing priming sites, such as lllumina-compatible P5 and P7 sequences (e.g. para 0114; claim 188.	
Furthermore, as Abate et al. teach amplifying a library of barcodes prior to contacting with cellular content for mRNA analysis (e.g. para 0114-0115, pg. 24-25), the combined teachings of Abate et al. and Hindson I render obvious the limitations: wherein in step (d) further comprises:(i) amplifying the one or pool of vessel barcoded oligonucleotides; wherein the amplifying is performed prior to attaching the vessel barcoded oligonucleotide as required by claim 193.
	Abate et al. teach reverse transcription of target nucleic acid content for sequencing analysis (e.g. para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 11, pg. 173; Fig. 28) wherein the reverse transcription primers comprises using a poly T sequence and a template switching mechanism to facilitate incorporation of molecular barcodes, i.e. UMI (e.g. para 0033, pg. 5; Fig. 28) or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 0150,pg. 36).
Furthermore, both Abate et al. and Hindson I teach using reverse transcriptase with terminal transferase activity to facilitate mRNA analysis. Additionally, Hindson I teach reagents include reverse transcriptase enzymes and enzymes with terminal transferase activity (e.g. para 0072, pg. 7-8).
Therefore, the combined teachings of Abate et al. and Hindson I render obvious the limitations: method of claim 173, wherein, in step (b): the one or more target polynucleotide(s) are produced by reverse transcription of the target polynucleotide transcript(s) in the presence of a reverse transcriptase and one or more target-specific primer(s) complementary to a target claim 194.
Furthermore, as Abate et al. teach their methods are used for sequencing analysis of antibody or T cell repertoires (e.g. para 0031, para 0033, pg. 5; para 0146-0148, pg. 35; Fig. 26, 28), the combined teachings of Abate et al. and Hindson I render obvious claim 195.
Furthermore, as Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets to release target polynucleotides produced by the single cells followed by reverse transcription of mRNA content to cDNA and barcoding to produce a collection of complementary polynucleotides (e.g. para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 11, pg. 173; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claim 196.
Regarding claim 197: 
As noted above, Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, using a template switching mechanism that comprises using reverse 
 Furthermore, Hindson I teach methods comprising providing a template switch oligonucleotide that is copartitioned with individual single cells to facilitate a template switching mechanism, i.e. operation 953 of Fig. 9B, as well as components that facilitate isolation of cDNA of interest followed by amplification and generation of single-stranded amplicons that are ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930, that facilitate downstream sequencing, i.e. operations 955 and 959 (e.g. para 0119-0120,pg. 16; Fig. 9B-9D).
Hindson I also teach an embodiment wherein mRNA content from single cells are contacted with reagents for reverse transcription and barcoded oligonucleotides comprising poly T sequences, i.e. segment 914; unique identifiers for individual molecules, i.e. segment 916; as well as a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912. 
Hindson I further teach the terminal transferase activity of the reverse transcriptase facilitates the addition of cytosine residues to the cDNA transcript, allowing for a template switching mechanism. Subsequently, the single stranded cDNA transcript is amplified, i.e. operation 956, and a single stranded amplicon is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A).
Additionally, Hindson I teach reagents include reverse transcriptase enzymes and enzymes with terminal transferase activity (e.g. para 0072, pg. 7-8).
claim 197.
	 As Abate teach droplet-based analysis (e.g. entire Abate reference and especially para 0033, pg. 5; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious the limitations: method of claim 173, wherein the vessel is an emulsion, a droplet, or a microcapsule as recited in claim 198.
Furthermore, as Hindson I teach generating cDNA transcripts comprising a first adaptor comprising multiple sequences including  a common barcode sequence that identifies the cDNA population within an individual partition, i.e. segment 912,  that lies upstream, i.e. closer to the 5’ terminus, of the unique identifiers for individual molecules, i.e. segment 916, as well as a single stranded amplicon that is ligated with sequences, i.e. second adaptor comprising sequences 928, 932 and 930,  that facilitate downstream sequencing (e.g. para 0116-0117, pg. 15; Fig. 9A), the combined teachings of Abate et al. and Hindson I render obvious claim 199.

claim 200:
Abate et al. teach whole transcriptome analysis of cellular mRNA wherein unique molecular barcodes, i.e. UMIs, and droplet specific barcodes are added in solution (e.g. The methods described thus far for barcoding nucleic acids in cells utilize, for the most part, homogenous, liquid phase reactions where all constituents in the reaction are soluble in the droplet compartments as in para 00161,pg. 39;  Fig. 12 and 28).
 Furthermore, Hindson I teach barcoded oligonucleotides that are releasably associated with degradable beads(e.g. para 0114, pg. 14; para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D; degradable bead as in para 0008,pg. 1; claim 10).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet-based method of Abate et al. comprising providing soluble reagents such as barcoded oligonucleotides to include barcoded oligonucleotides that are released by degrading a solid support as taught by Hindson I because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library comprising providing soluble barcoded oligonucleotides.
Therefore, the combined teachings of Abate et al. and Hindson I render obvious claim 200.
As Abate teach analysis of large populations of cells (e.g. thousand to millions as in para 0235, pg. 59), the combined teachings of Abate et al. and Hindson I render obvious claim 201.
claim 202.
Furthermore, as Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing, the combined teachings of Abate et al. and Hindson I render obvious claim 203.
	As Abate teach sequencing analysis (e.g. para 0026, pg. 3; para 00124, pg. 28-29; para 00197, pg. 48; para 00204-00205, pg. 50-51), the combined teachings of Abate et al. and Hindson I render obvious claim 222.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification prior to sequencing (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12) and Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; para 0116-0120, pg. 14-16), the combined teachings of Abate et al. and Hindson I render obvious claim 223.
	Abate teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49; During the bioinformatic analysis of the sequence library, the sequences of the original targets can be re-assembled using the following exemplary algorithm… all sequences that contain a particular UMI can be assembled into a set of sequences. Within this set are the fragmented sequences of the target molecule that had the original UMI. Since copies of these target sequences would, in general, be encapsulated in different droplets, these sequences may have 
Therefore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claim 224.
	 As Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al. and Hindson I render obvious claim 225.
Furthermore, as Abate et al. teach sequencing analysis comprises determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28) and Hindson I teach amplification prior to sequencing (e.g. para 0114,pg. 14; para 0116-0120,pg.15- 16; Fig. 9A-9D), the combined teachings of Abate et al. and Hindson I render obvious claim 226.
claim 227.	
Furthermore, as Abate et al. and Hindson I both teach sequencing, the combined teachings of Abate et al. and Hindson I render obvious claim 228.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12) and Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; para 0116-0120, pg. 14-16), the combined teachings of Abate et al. and Hindson I render obvious claim 229.
 Furthermore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claim 230.
Furthermore, as Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al. and Hindson I render obvious claim 231.
claim 232.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28), the combined teachings of Abate et al. and Hindson I render obvious claim 233.
Furthermore, as Abate et al. and Hindson I both teach sequencing, the combined teachings of Abate et al. and Hindson I render obvious claim 234.
Furthermore, as Abate et al. also teach dual barcoding and whole transcriptome amplification (e.g. para 00396-00402, pg. 154-157; para 00424, pg. 163; Fig. 12) and Hindson I teach amplification of multi-barcoded cDNA transcripts prior to sequencing (e.g. para 0114; claim 235.
Furthermore, as Abate et al. also teach their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 28), the combined teachings of Abate et al. and Hindson I render obvious claim 236.
Furthermore, as Abate et al. also teach their methods are useful for identifying disease biomarkers or therapeutic antibodies associated with receptor genes of B or T cells (e.g. para 00150, pg. 36), the combined teachings of Abate et al. and Hindson I render obvious claim 237.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid (e.g. para 0196-0199, pg. 48-49) wherein their method is used for whole transcriptome analysis (e.g. para 0033, pg. 5; para 0146-0147, pg. 35; para 0241, pg. 61; para 0486-0487, Example 3, pg. 154-157; Example 11, pg. 173; Fig. 12 and 28) and Hindson I teach amplification prior to sequencing (e.g. para 0114,pg. 14; para 0116-0120,pg.15- 16; Fig. 9A-9D), the combined teachings of Abate et al. and Hindson I render obvious claim 238.
Furthermore, as Abate et al. teach sequencing analysis comprises identifying a target nucleic acid comprising determining the population of target nucleic acids comprising a particular UMI, i.e. molecular barcode; determining the population of target nucleic acids comprising a particular droplet barcode and aligning this information with a target nucleic acid claim 239.
Furthermore, Abate et al. teach their method comprises multiple techniques for attaching barcodes to target nucleic acids including using primers that complement the target sequence (e.g. para 00122-00134, pg. 28-31; using target specific primers as in para 00126, para 00129-00131, pg. 29-30).
Therefore, the combined teachings of Abate et al. and Hindson I render obvious claims 240-243.
Furthermore, Hindson I teach an embodiment wherein barcoded oligonucleotides are releasably attached to degradable beads (e.g. cells are lysed within droplet as barcoded oligonucleotide is released from bead as in para 0114, pg. 14; In operation 950, the cell is lysed while the barcoded oligonucleotides 902 are released from the bead (e.g., via the action of the reducing agent) and the poly-T segment 914 of the released barcode oligonucleotide then hybridizes to the poly-A tail of mRNA 920 that is released from the cell as in para 0117,pg. 15; para 0119-0120,pg. 16; Fig. 9A-9D) wherein release results from degradation of the bead (e.g. para 0008,pg. 1; claim 10).
 Therefore, the combined teachings of Abate et al. and Hindson I render obvious claims 245 and 246.


Abate et al., Hindson I and Hindson II 
Claim 189 is rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. and Hindson I as applied to claims 173-188, 193-203, 222-243, 245 and 246 above, and further in view of Hindson et al.(US20140378349), i.e. Hindson II.
The teachings of Abate et al. and Hindson I as applied in the previous rejection above are incorporated in this rejection.
	 As noted above, the combined teachings of Abate et al. and Hindson I render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons.
  	Furthermore, Hindson I teach ligation of a second adaptor comprising sequences that facilitate downstream sequencing (e.g. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C, Hindson I). 
	 However, the combined teachings of Abate et al. and Hindson I do not expressly teach claim 189.
 	Prior to the effective filing date of the claimed invention, Hindson II also teach ligation of sequences of interest to generate a barcoded oligonucleotide comprising sequencing priming sites. Furthermore, Hindson II teach ligation of adjacent sequences is facilitated by a splint, wherein the splint comprises a random overhang region and a partial sequencing priming site 
Furthermore, Hindson II teach splint oligonucleotides are designed according to user’s choice (e.g. para 00218-00219, pg. 26).
 	Hindson II does not expressly teach ligating a second adaptor to a target nucleic acid using a splint.
However, like Hindson I, Hindson II teaches generating barcoded oligonucleotides comprising universal priming sites, i.e. sequencing priming sites.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. and Hindson I  comprising providing cDNA transcripts comprising a unique molecular barcode and a partition based barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing and to include, for the ligation of the second adaptor, using a splint that is designed to anneal to a region of the target nucleic acid and comprises a region of a universal priming site, i.e. sequencing priming site, as taught by Hindson II to facilitate ligation of the second adaptor because Hindson II teaches splint design can be optimized according to user’s choice and because using a splint to adjoin two nucleic acid sequences to generate an oligonucleotide comprising barcodes and sequencing priming sites is a particular known technique recognized as part of the ordinary capabilities of one skilled in the 
 Therefore, the combined teachings of Abate et al., Hindson I and Hindson II render obvious claim 189.

Abate et al., Hindson I, Hindson II and Makarov et al.
Claim 190 is rejected under 35 U.S.C. 103 as being unpatentable over Abate et al.,  Hindson I and Hindson II as applied to claim 189 above, and further in view of Makarov et al. (US10208338).
The teachings of Abate et al., Hindson I and Hindson II as applied above are incorporated in this rejection.
	 As noted above, the combined teachings of Abate et al. and Hindson I render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing.
Furthermore, Hindson II teach that it is known in the art to attach an oligonucleotide comprising sequencing compatible sequence using a splint that is designed to anneal to a 
 	However, the combined teachings of Abate et al., Hindson I and Hindson II do not expressly teach claim 190.
	Prior to the effective filing date of the claimed invention, Makarov et al. teach adaptors comprising a sequence having 100% sequence identity with SEQ ID. NO: 25 of the instant invention are known in the art (e.g. Example 1, lines 63-64, col. 31; Sequence ID 5 in Table 1, lines 25-27, col. 51; 3’ adapter at the bottom of Fig. 30).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al., Hindson I and Hindson II  comprising generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing using a splint that is designed to anneal to a region of the target nucleic acid and comprises a region of a universal priming site , i.e. sequencing priming site, and to include a priming site sequence in the splint that has 100% sequence identity with SEQ ID. NO: 25 of the instant invention  as taught by Makarov et al. because Hindson II teaches splint design can be optimized according to user’s choice and because using such a splint to adjoin two nucleic acid sequences to generate an oligonucleotide comprising barcodes and sequencing priming sites is a  particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
claim 190.

Abate et al., Hindson I, and Vigneault et al.
Claims 174,186,191,192, 194-196,198, 201, 202, 222 and 244 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al.,  Hindson I as applied to claims 173-188, 193-203, 222-243, 245 and 246 above, and further in view of Vigneault et al. (WO2016044227; published 24 March 2016).
The teachings of Abate et al. and Hindson I as applied in the previous rejection above are incorporated in this rejection.
	 As noted above, the combined teachings of Abate et al. and Hindson I render obvious a method for preparing a sequencing library comprising encapsulating single cells in individual droplets, lysing the cells and merging these droplets with droplets comprising barcodes. Abate et al. teach incorporation of a unique molecular identifier (UMI), i.e. molecular barcode, and subsequently attaching a separate double stranded nucleic acid entity comprising a barcode, i.e. droplet-specific barcode, in preparation for sequencing, wherein cDNA are amplified prior to sequencing and result in single-stranded cDNA amplicons.
  	Furthermore, Hindson I teach ligation of a second adaptor comprising sequences that facilitate downstream sequencing (e.g. operation 958 of Fig. 9A; operation 959 of Fig. 9B and operation 969 of Fig. 9C, Hindson I). 
claims 191 and 244.
Prior to the effective filing date of the claimed invention, Vigneault et al. teach methods of polynucleotide analysis comprising encapsulating single cells with vessel-associated barcodes in individual droplets, lysing the cells and subjecting mRNA content  to reverse transcription to yield cDNA . Vigneault et al. teach a plurality of molecular barcodes are also introduced into individual droplets and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by attachment of vessel barcodes by PCR amplification. The resultant dual barcoded amplicon is subjected additional amplification prior to sequencing (e.g. para 0053-0060, pg. 33-34; para 0069, pg. 35-36; Fig. 1A, 1B, 4A-4D; Sequencing as in para 00295-0296, pg. 104-105).
Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire coding and noncoding sequences for antibodies or TCR molecules (e.g. para 0192,pg. 75). 
Vigneault et al. teach their methods comprise providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or thymine (e.g. para 0040,pg. 22; para 00153,pg. 62).
Vigneault et al. teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).

 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Abate et al. and Hindson I  comprising providing cDNA transcripts comprising a unique molecular barcode and a partition based barcode; amplifying the multi-barcoded cDNA population prior to sequencing and generating single-stranded cDNA amplicons which are ligated with a second adaptor comprising sequences to facilitate downstream sequencing and to include providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or thymine as taught by Vigneault et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of producing a polynucleotide library as recited by the claimed invention.
claim 174.
	Furthermore, as Vigneault et al. teach cDNA analysis (e.g. para 0053-0060, pg. 33-34; para 0069, pg. 35-36; Fig. 1A, 1B, 4A-4D), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 186.
Furthermore, as Vigneault et al. teach their methods comprise providing vessel barcodes comprising a degenerate sequence comprising the bases NNNW, wherein N is any base and W is an adenine or  thymine (e.g. para 0040,pg. 22; para 00153,pg. 62), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claims 191 and 192.
Furthermore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 244.
Furthermore, the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 194.
Furthermore, as Vigneault et al. teach their methods are used for sequencing analysis of antibody or T cell repertoires (e.g. entire Vigneault reference and especially para 0007-0009,pg. 3-4;  0029, pg. 19), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 195.
Furthermore, as Vigneault et al. teach analysis that comprises lysis of single cells within individual droplets to release target polynucleotides produced by the single cells followed by reverse transcription of mRNA content to cDNA and barcoding to produce a collection of complementary polynucleotides (e.g. para 0053-0060, pg. 33-34; para 0069, pg. 35-36; Fig. 1A, claim 196.
	 As Vigneault et al. teach vessels are wells or emulsion (e.g. entire Vigneault reference and especially para 0024, pg. 16-17; Fig. 1A, 1B, 4A-4D), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 198.
	As Vigneault et al. teach analysis of large populations of cells (e.g. approximately 1000 cells as in para 0325, pg. 114; para 00329, pg. 116), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 201.
As Vigneault et al. teach analysis of B cells and T cells (e.g. entire Vigneault reference and especially para 0026, pg. 17-18), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 202.
	As Vigneault et al. teach sequencing analysis (e.g. para 00295-0296, pg. 104-105), the combined teachings of Abate et al., Hindson I and Vigneault et al. render obvious claim 222.

Double Patenting
Applicant is advised that should claim 173 be found allowable, claim 180 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


U.S.Patent No. 10,590,483 
Claims 173-203 and 222-246 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No.  10,590,483 in view of Abate et al. (WO2016126871); Hindson et al. (US20150376609), i.e. Hindson I; Hindson et al.(US20140378349), i.e. Hindson II; Makarov et al. (US10208338) and Vigneault et al. (US20140357500).
Claims 1-39 of U.S. Patent No.  10,590,483 recite a method of polynucleotide analysis comprising encapsulating single cells with a plurality of vessel barcodes in individual droplets, introducing a plurality of molecular barcodes into individual droplets; lysing the cells and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by template switching and amplification reactions that facilitates attachment of vessel barcodes, resulting in a library of dual barcoded amplicons.

 	However, as noted above, these features are known in the art. The combined teachings of Abate et al. and Hindson I teach claims 173-188, 193-203, 222-243, 245 and 246. Furthermore, the combined teachings of Abate et al., Hindson I and Hindson II teach claims 189. Furthermore, the combined teachings of Abate et al., Hindson I, Hindson II and Makarov et al. teach claims 190. Furthermore, the combined teachings of Abate et al., Hindson I and Vigneault et al. teach claims 174,186,191,192, 194-196,198, 201, 202, 222 and 244.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-39 of U.S. Patent No. 10,590,483  to include the teachings of Abate et al., Hindson I, Hindson II, Makarov et al. and Vigneault et al.  as recited above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Therefore, claims 173-203 and 222-239 are unpatentable over claims 1-39 of U.S. Patent No.  10,590,483 in view of Abate et al. (WO2016126871); Hindson et al. (US20150376609), i.e. Hindson I; Hindson et al.(US20140378349), i.e. Hindson II; Makarov et al. (US10208338) and Vigneault et al. (US20140357500).


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
In the instant case, claim 173 is amended to overlap in scope with claim 180, such that they are considered substantial duplicates. Therefore the teachings of Abate et al. and Hindson I are applied to these claims.
  Applicants argue that there is no motivation to combine “the teachings in the cited references to produce both (i) one or more target polynucleotides and (ii) a collection of polynucleotides in each vessel, or to generate dual-barcoded single-stranded polynucleotides with both a first adaptor and a second adaptor, in which the first adaptor and second adaptor are present at or near opposite ends of each of the dual-barcoded single-stranded polynucleotides”.
These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as noted in the current rejections, Abate et al. and Hindson I both teach droplet-based methods of mRNA analysis of single cells comprising providing unique identifiers for individual molecules as well as a common barcode sequence that identifies the cDNA population within an individual partition. Therefore, a skilled artisan would be motivated to combine these teachings because these references disclose particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Furthermore, a person of ordinary skill in the art would appreciate that the teachings of Hindson II, Makarov et al. and Vigneault et al.  can be combined with the teachings of Abate and Hindson I because these references recite claim elements that are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.
 Regarding the argument of secondary considerations:
 As discussed by Applicant, "secondary considerations," may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results.

 This argument is not persuasive.
As noted in MPEP, the need must be recognized by the art, persistent and must not have been satisfied by another. See MPEP 716.04.
In the instant case, Applicant has not provided evidence for long felt need for a method of transcriptome analysis as recited in the claimed invention.  Furthermore, as noted in the current rejections, Abate et al. teach their methods are used for transcriptome analysis, wherein the analysis comprises lysis of single cells within individual droplets followed by reverse transcription of mRNA content to cDNA and barcoding (e.g. para 0146-0147, pg. 35; para 0241, pg. 61;para 0486-0487,  Example 11,pg. 173; Fig. 28). Additionally, Hindson I teach their methods are useful for transcriptome analysis (e.g. para 0130, pg. 19, US20150376609).
 As both Abate et al. and Hindson I teach droplet-based methods for transcriptome analysis, their combined teachings render obvious a method for transcriptome analysis.
Therefore, Applicants’ arguments have not provided evidence that the instant invention meets the need of a persistent and unsolved problem.
Therefore, Applicants’ arguments does not adequately provide support for secondary considerations.
 Regarding Applicants’ arguments regarding the double patenting rejection:  

The claims of U.S. Patent No.  10,590,483 recite a method of polynucleotide analysis comprising encapsulating single cells with a plurality of vessel barcodes in individual droplets, introducing a plurality of molecular barcodes into individual droplets; lysing the cells and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by template switching and amplification reactions that facilitates attachment of vessel barcodes, resulting in a library of dual barcoded amplicons.
Claims 1-39 of U.S. Patent No. 10,590,483 do not expressly teach attachment of adaptors, amplification prior to sequencing or generation of single stranded amplicons.
As noted above, the teachings of Abate et al., Hindson I, Hindson II, Makarov et al. and Vigneault et al.  meet the requirements of the instant invention.
Furthermore, a skilled artisan would be motivated to combine these teachings because these references disclose claim elements that are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a method of producing a polynucleotide library as recited by the claimed invention.



Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639